     Case 1:19-cv-01007-JTN-PJG ECF No. 7 filed 12/17/19 PageID.48 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


DEREK SYROKA,

               Plaintiff,                              Hon. Janet T. Neff

v.                                                     Case No. 1:19-CV-1007

STATE OF MICHIGAN,

            Defendant.
_________________________________/

                            REPORT AND RECOMMENDATION

        Plaintiff initiated this action on November 26, 2019, against the State of Michigan.

(ECF No. 1). Plaintiff alleges that the State of Michigan cannot legally tax his real

property because he has withdrawn his Michigan citizenship. As Plaintiff has been

permitted to proceed as a pauper, the Court has reviewed Plaintiff s complaint pursuant

to 28 U.S.C.    1915(e)(2) to determine whether it is frivolous, malicious, or fails to state

a claim upon which relief can be granted.         As articulated herein, the undersigned

recommends that Plaintiff’s complaint be dismissed for failure to state a claim.

        A claim must be dismissed for failure to state a claim on which relief may be

granted unless the [f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). The Court need not accept as

true, however, factual allegations that are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992).
  Case 1:19-cv-01007-JTN-PJG ECF No. 7 filed 12/17/19 PageID.49 Page 2 of 4



       As the Supreme Court has held, to avoid dismissal, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on

its face.   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This plausibility standard is

not akin to a probability requirement, but it asks for more than a sheer possibility that

a defendant has acted unlawfully.        If the complaint simply pleads facts that are merely

consistent with a defendant s liability, it stops short of the line between possibility and

plausibility of entitlement to relief.     Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged – but it has not show[n] – that the
             pleader is entitled to relief.

Id. at 678-79 (internal citations omitted).

       Plaintiff alleges that the State of Michigan cannot lawfully assess taxes on his

real property because he has withdrawn his Michigan citizenship. Plaintiff argues that

the attempts by the State of Michigan and its political subdivisions to assess and collect

taxes on his real property violates his rights under the Fifth, Thirteenth, and Fourteenth

                                                2
  Case 1:19-cv-01007-JTN-PJG ECF No. 7 filed 12/17/19 PageID.50 Page 3 of 4



Amendments to the United States Constitution.            Plaintiff further alleges that the

State’s conduct violates several provisions of federal criminal law.

      Plaintiff’s claims fail for several reasons.     First, the State of Michigan enjoys

immunity from Plaintiff’s civil claims as it has neither waived its sovereign immunity

nor consented to be sued. See U.S. Const. amend XI; Kimel v. Florida Board of Regents,

528 U.S. 62, 72-73 (2000); Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008) (citing

Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989)); Johnson v. Unknown

Dellatifia, 357 F.3d 539, 545 (6th Cir. 2004). Second, Plaintiff lacks the authority to

prosecute alleged violations of federal criminal law.          See, e.g., Thornton v. Rozen

Construction, 2010 WL 882824 at *2 (W.D. Mich., Mar. 8, 2010) (“[t]he sole authority to

enforce the federal criminal laws rests with federal prosecutors”). Finally, and most

significantly, Plaintiff has simply failed to allege facts, which, if proven, would entitle

him to relief in this Court.

                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiff s

claims be dismissed pursuant to 28 U.S.C.        1915(e)(2).




                                             3
  Case 1:19-cv-01007-JTN-PJG ECF No. 7 filed 12/17/19 PageID.51 Page 4 of 4



      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                   Respectfully submitted,


Date: December 17, 2019                            /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                            4
